Name: Commission Regulation (EEC) No 3137/80 of 4 December 1980 amending Regulation (EEC) No 2044/75 for the 18th time in respect of the period of validity of export certificates for certain milk products in connection with an invitation to tender
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 329/20 Official Journal of the European Communities 5 . 12 . 80 COMMISSION REGULATION (EEC) No 3137/80 of 4 December 1980 amending Regulation (EEC) No 2044/75 for the 18th time in respect of the period of validity of export certificates for certain milk products in connection with an invitation to tender THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Articles 13 (3 ) and 17 (4 ) thereof, Whereas Commission Regulation (EEC) No 2044/75 (3 ), as last amended by Regulation (EEC) No 3015/80 (4 ), lays down in Article 6 ( 1 ) and Annex III the period of validity of export certificates with advance fixing of the refund in the case of exports resulting from an invitation to tender issued in a non ­ member importer country or by certain armed forces ; Whereas, in the case of butter, butteroil and skimmed ­ milk powder, the last subparagraph of Article 4 (2) of Regulation (EEC) No 2044/75 stipulates that the period of validity of the certificate is to be calculated as from its actual date of issue ; whereas it proves necessary to stipulate , that in the case of an invitation to tender as mentioned above , the fifth working day following the date on which the application was lodged is to be considered as the actual date of issue ; Whereas the measures provided for in this Regulation are in accordance wth the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 4 (2) of Regulation (EEC) No 2044/75 : ' In the case of an export certificate issued under an invitation to tender within the meaning of Article 6, the fifth working day following the day on which the application is lodged shall be consid ­ ered as the actual date of issue, for the purposes of the preceding subparagraph , instead of the day of issue referred to in Article 6 ( 1 ).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable with effect from 22 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1980 . For the Commission Finn GUNDELACH Vice-President (1) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (&gt;) OJ No L 213 , 11 . 8 . 1975, p. 15 . ( «) OJ No L 312, 22 . 11 . 1980 , p. 24 .